DONOVAN, District Judge.
This action was commenced by plaintiff pursuant to the provisions of the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq., to recover $5,000,000. It is a companion case to the suit entitled Schempf, Plaintiff, v. Armour & Co., Defendant, D.C., 5 F.R.D. 294.
The complaint in this case is identical to that in the case of Schempf v. Armour & Co., except as to the parties, employees named and amount of recovery sought. Preliminary proceedings similar to those in the Schempf case were initiated by defendant for the purpose of discovery and production by plaintiff of written authority to act as agent for the employees named in paragraph V of the complaint.
It is difficult for the plaintiff to proceed other than as approved and outlined in the Schempf case. Plaintiff cannot be expected to do more than state a cause of action under the Fair Labor Standards Act, and furnish his written authority for the employees named in paragraph V of the complaint, and the deposition certified to by United States Commissioner William T. Goddard.
In accordance with the views expressed by the Court in the Schempf case, all unnamed employees will be allowed twenty (20) days from the filing date hereof to intervene or have the record show that plaintiff has been designated by them as their agent or representative to maintain this action in their behalf.